J. G. Boykin filed a petition for writ of prohibition in which it is sought to prohibit the Honorable Albert C. Hunt, Judge of the District Court of Oklahoma County, from assuming jurisdiction to pass upon a motion for a new trial in a case where petitioner was tried and convicted in the district court of Oklahoma county of the crime of "assault with a dangerous weapon," on the 26th day of January, 1932.
By reading the petition it is revealed that the petitioner has time to appeal his case in the manner provided by law, and for this reason the court refuses to take original jurisdiction to hear and pass upon the question here involved. It does not fall within the class of cases where the public good demands that the question should be decided by a writ of prohibition. Bennett v. District Court Tulsa County, 81 Okla. Cr. 351,162 P.2d 561; In re Strauch, 80 Okla. Cr. 89, 157 P.2d 201.
For the reasons above stated, the petition for writ of prohibition is denied.
JONES, J., concurs. DOYLE, J., not participating. *Page 291